         Case 1:19-cr-00741-WHP Document 3 Filed 10/18/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             X


UNITED STATES OF AMERICA                          UNSEALING
                                                  ORDER
              - v. -
                                                  19 Cr. 741
BRYAN COHEN,

               Defendant.
                                             X




             Upon the application of the United States, by the

United States Attorney for the Southern District of New York,

Geoffrey S. Berman, by Assistant United States Attorneys Richard

Cooper and Daniel Tracer;

             It is found that the Indictment in the above-captioned

action is currently sealed and the United States Attorney's

Office has applied to have the Indictment unsealed, it is

therefore

             ORDERED that the Indictment in the above-captioned

action be unsealed and remain unsealed pending further order of

the Court.

Dated:             New York, New York
                   October 18, 2019




                                    THEIHONORABiESTEWARTo-. AARON
                                    UNITED STATES MAGISTRATE JUDGE
